Citation Nr: 1549098	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-03 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sunspots on the face.

2.  Entitlement to service connection for a sinusitis disability.

3.  Entitlement to a rating in excess of 20 percent for a bilateral hearing loss disability.

4.  Entitlement to a rating in excess of 10 percent for a tinnitus disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the VA RO that granted service connection for bilateral hearing loss and assigned a 20 percent evaluation, granted service connection for tinnitus and assigned a 10 percent evaluation, denied service connection for sinusitis, and denied service connection for a skin disability.

The issue of entitlement to service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The weight of the competent evidence of record is at least in equipoise as to whether the Veteran has sunspots on the face as a result of active military service.

2.  The Veteran's bilateral hearing loss is manifested by no worse than level IV hearing in the left ear and level VIII hearing acuity in the right ear.

3.  The Veteran's service-connected tinnitus is evaluated as 10 percent disabling, which is the maximum rating authorized under Diagnostic Code 6260.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, service connection for sunspots on the face is warranted.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).

3.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has granted the Veteran's claim of entitlement to service connection for sunspots of the face.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board has otherwise given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  The Veteran has been provided with all appropriate notice in this case.  Furthermore, neither the Veteran nor his representative has alleged that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, service personnel records, and post-service medical treatment records, including VA and private treatment records, have all been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was provided with an examination addressing his hearing loss in March 2010.  The examination report indicates that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis consistent with the remainder of the evidence of record.  The Board finds that the examiner also considered and addressed the functional effects of the Veteran's hearing problems.  The examination report is therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); Martinak v. Nicholson, 21 Vet. App. 447 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Veteran requested a hearing before the Board in January 2013, but he withdrew his request for such hearing in writing in September 2015.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With regard to the presence of a current disability, in May 2011, the Veteran was diagnosed with solar lentigos on his face.  With regard to an in-service event or injury, the Veteran has credibly asserted that he was exposed to intense sunlight while serving as a ground equipment mechanic on the flight line.  In January 2010, Dr. Gaskins, the Veteran's primary care physician, indicated that the Veteran's in-service sunlight exposure contributed to the Veteran's development of sun spots on his face. 

The Board is not entirely clear what the disabling nature is of solar lentigos, but notes that the schedular rating criteria does provide ratings for purely cosmetic skin conditions.  

As such, affording the Veteran the benefit of the doubt, the Board finds that the Veteran has shown a current disability, an in-service event, and a connection between the two.  Accordingly, service connection for sunspots on the face is warranted, and the Veteran's claim for service connection is granted.

Increased Rating for a Bilateral Hearing Loss Disability

The Veteran is currently in receipt of a 20 percent disability rating under Diagnostic Code 6100.  The Veteran argues that he is entitled to a greater rating.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2015).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  When the examiner certifies that use of the speech discrimination test is not appropriate because of factors such as language difficulties, inconsistent speech discrimination scores, or when there is an exceptional pattern of hearing impairment the rating may be based solely on puretone threshold testing (under Table VIA).  38 C.F.R. § 4.85 (2015).

Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2015).  

Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

Turning to the facts in this case, the Veteran underwent a VA audiological examination in March 2010, at which time the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
15
5
25
50
RIGHT
30
15
70
80

Puretone threshold averages were 23.75 decibels for the left ear and 48.75 decibels for the right ear.  Speech discrimination scores were 70 percent in the left ear and 42 percent in the right ear.  That audiometric evaluation equates to level IV hearing in the left ear (between 0 and 41 average puretone decibel hearing loss, with between 68 percent and 74 percent speech discrimination) and level VIII hearing in the right ear (between 42 and 49 average puretone decibel hearing loss, with between 36 percent and 42 percent speech discrimination).  With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With the left ear at level IV hearing loss and the right ear at level VIII hearing loss, a 20 percent rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2015).  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  While the Veteran's left ear does not demonstrate an exceptional pattern of hearing impairment, the Veteran's right ear does.  Application of Table VIA results in level III hearing loss in the right ear, which is less than the level VIII that is produced by application of Table VI.  Level VIII hearing loss in the right ear is thus the greatest level available to the Veteran, and the Board's preceding analysis is unchanged, even applying the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  

In addition to the results of this audiometric testing, the Board has also reviewed the statements that the Veteran has submitted in support of his appeal.  The Board acknowledges the Veteran's central concern that he has experienced difficulty hearing people talk, talking on the telephone, and understanding sound from the television.  Despite the competence of the Veteran's observations, a higher schedular rating for hearing loss requires greater objectively measured levels of hearing loss than the Veteran has demonstrated.  

The best evidence in this case, the examination cited above, provides highly probative evidence against the Veteran's claim that he meet the next higher level of disability (a medical determination more than a factual determination as the critical issue is not whether the Veteran has a hearing problem related to service [this is not in dispute] but if he has a hearing problem that warrants a compensable evaluation under the clear standards of VA, as cited above).

The Board concludes that the preponderance of the evidence is against granting a disability rating in excess of 20 percent for the Veteran's bilateral hearing loss.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Tinnitus

The Veteran contends that his service-connected tinnitus is more severely disabling than the currently-assigned 10 percent initial evaluation.

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent evaluation may be assigned for recurrent tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2015).  The Veteran is currently in receipt of the maximum 10 percent initial evaluation of his tinnitus.  A schedular rating in excess of 10 percent for the Veteran's tinnitus must therefore be denied as a matter of law.

Extraschedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  The Veteran is in receipt of the maximum schedular evaluation for tinnitus.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the 10 percent and 20 percent evaluations for tinnitus and bilateral hearing loss, respectively.  In other words, he does not have, and has not reported, any symptoms from his service-connected tinnitus or bilateral hearing loss that are unusual or are different from those contemplated by the schedular criteria.  For example, the Veteran reported difficulty hearing people talk, talking on the telephone, and understanding sound from the television, but such impairment is what would be expected from a hearing disability.  The available schedular evaluations for that service-connected disability are adequate.  The Veteran's disability picture is contemplated by the rating schedule and no extra-schedular referral is required.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, however, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU, as it is not suggested that he is unable to obtain or maintain substantially gainful employment as a result of his tinnitus or bilateral hearing loss.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

Service connection for sunspots on the face is granted.

A rating in excess of 20 percent for a bilateral hearing loss disability is denied.

A rating in excess of 10 percent for a tinnitus disability is denied.


REMAND

With regard to the Veteran's claim of entitlement to service connection for sinusitis, the evidence of record shows that in January 2010, Dr. Gaskins, the Veteran's primary care physician, stated that he had treated the Veteran for recurrent sinusitis, and the Veteran's exposure to "many allergens" in service resulted in a "significant contribution" to his development of sinusitis.  While the Board acknowledges this opinion, the contention that the Veteran's exposure to unspecified in-service allergens broadly "contributed" to the development of sinusitis is too vague an opinion for the purpose of rendering a decision in this appeal.

With that said, the Board notes that the Veteran received a VA examination in July 2010, at which time the examiner found that the Veteran did not suffer from sinusitis, and that there was "nothing . . . in [the Veteran's claims file" suggesting episodes of sinusitis."  This finding is inconsistent with the January 2010 statement of Dr. Gaskins that he had treated the Veteran for recurrent sinusitis.  Accordingly, the Veteran should be provided with an additional examination addressing the nature and etiology of his sinusitis disability.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran with the opportunity to submit treatment records from Dr. Gaskins or any other private physician showing treatment for sinusitis.  

2.  After allowing an appropriate time for the Veteran to respond, schedule the Veteran for an examination with an examiner of appropriate expertise to determine the nature and etiology of the Veteran's sinusitis disability.  After describing the nature of the Veteran's sinusitis disability, if any, the examiner should opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's sinusitis disability either began during or was otherwise caused by the Veteran's military service.  Why or why not?

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


